DETAILED ACTION
Status of the Applications
1.	Applicant’s Amendments to the Claims, Specification, and Substitute Drawings filed September 27, 2021 are received and entered.
2.	Claim 21 is amended.  Claims 1 – 20 are cancelled.  Claim 33 is newly added.  Claims 21 – 33 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4.	The objection to the Drawings is WITHDRAWN in view of Applicant’s Substitute Drawings and remarks.
5.	On page 7 of the Response, Applicant argues that “Kim fails to disclose that M5 is turned on during an initialization period” because “[I]t is not stated in Kim what the state of En or M5 is during an initialization period”.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  The newly added term “initialization period” is broad and generic as presently recited in claim 21.  The term “initialization period” only requires a period during which an initialization transistor is turned on and during which an electrical connection between the potential line and the light-emitting element is controlled.  Nothing else is required by this feature of the claim.
As set forth in the previous Office Action, Kim teaches: an initialization transistor configured to control an electrical connection between the potential line and the light-
In other words, fifth [initialization] transistor M5 controls an electrical connection between the potential line CSm and the light-emitting element [OLED].  In this interpretation, the “potential line” CSm is interpreted as having two portions: a first portion connecting Isink to M2 and, a second portion connecting M2 to the node between MD and M5 (FIG. 4).
Additionally, Kim discloses that during time period t3, fifth transistor M5 is turned on (paragraphs [0086] – [0088]).  Accordingly, during time period t3, fifth [initialization] transistor M5 is turned on and therefore controls the electrical connection between the second portion of the potential line CSm (see above) and the OLED such that they are electrically connected during time t3.
Therefore, time period t3 is interpreted as an “initialization period” for purpose of this Office Action.
The Examiner is aware that Applicant likely intended the phrase “initialization period” to have a more specific meaning.  However, there is no context in the claims as to what that more specific meaning may be.  If Applicant wishes for the specifics of the “initialization period” to be considered, they must be added to the claims in order for these elements to be required.

For at least these reasons, Applicant’s arguments are found unpersuasive and the Examiner is rejecting the newly added subject matter of claim 21 in view of the teachings of Kim.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 21 – 23, 27 – 29, and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim (U.S. Pub. 2009/0135107).
Regarding claim 21, Kim teaches: an electro-optical device (FIG. 1; paragraph [0027]; organic light emitting display includes pixel unit 130) comprising:
a scanning line extending in a first direction (FIG. 1; paragraph [0028]; scan lines S1 – Sn extend in a horizontal direction);
a control signal line extending in the first direction (FIG. 1; paragraph [0028]; emission control lines E1 – En extend in the horizontal direction);
a data line extending in a second direction (FIG. 1; paragraph [0028]; data lines D1 – Dm extend in a vertical direction);

a first capacitor having one end electrically connected to the potential line (As illustrated, data lines D1 – Dm and current sink lines CS1 – CSm are disposed adjacent one another.  It is inherent in this arrangement that a parasitic capacitance exists between these pairs of lines.  Parasitic [or stray] capacitance occurs when electrical components are in close proximity to one another.  Accordingly, by supplying signals to data liens D1 – Dm and current sink lines CS1 – CSm at the same time, a "storage capacitor" is created by the parasitic capacitance generated between these adjacent lines.  In other words, a parasitic capacitance is necessarily present in the illustrated circuit.  This “first capacitor” would have one end electrically connected to current sink lines CS1 – CSm); and
a pixel circuit corresponding to an intersection of the scanning line and the data line (FIG. 1; paragraph [0028]; pixels 140 are formed at intersections of scan lines S1 – Sn and data lines D1 – Dm), the pixel circuit including:
a driving transistor having a first gate, a first source, and a first drain, the driving transistor being configured to control a current level according to a voltage between the first gate and the first source (FIG. 4; paragraph [0070]; driving transistor MD has a gate connected to second node N2, a source connected to ELVDD, and a drain connected to fifth transistor M5.  A current level is controlled according to a voltage level between the source and gate thereof, as illustrated);

a storage capacitor having one end electrically connected to the first gate (FIG. 4; paragraph [0072]; second capacitor C2 has one end electrically connected to the gate of driving transistor MD at second node N2);
a light-emitting element configured to emit light at a luminance according to the current level (FIG. 4; paragraphs [0063], [0070]; OLED emits light according to a driving current supplied from driving transistor MD); and 
an initialization transistor configured to be on during an initialization period to control an electrical connection between the potential line and the light-emitting element, a gate of the initialization transistor being connected to the control signal line (FIGS. 4, 5; paragraphs [0069], [0086] – [0088]; fifth transistor M5 has a gate connected to emission control line En. In time t3, fifth transistor M5 is turned on and therefore controls the electrical connection between the second portion of the potential line CSm (see above) and the OLED such that they are electrically connected during time t3.  Accordingly, fifth transistor M5 controls an electrical connection between current sink line CSm and OLED).
Regarding claim 22, Kim teaches: wherein the light-emitting element contains an organic EL material (FIG. 4; paragraph [0034]; OLED is an organic light emitting diode which necessarily includes organic EL material).
Regarding claim 23, Kim teaches: wherein the light emitting element contains an anode and a cathode (FIG. 4; paragraph [0034]; OLED includes a first electrode 
Regarding claims 27 – 29, Kim teaches: an electronic apparatus for display applications, the electronic device comprising: the electro-optical device (FIG. 1; paragraph [0027]; organic light emitting display includes pixel unit 130).
Regarding claim 33, Kim teaches: wherein a source or a drain of the initialization transistor is directly connected, without intervening transistors, to an electrode of the light emitting element (FIG. 4; as illustrated, fifth [initialization] transistor M5 is directly connected, without intervening transistors, to an electrode of OLED).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 24 – 27 and 31 – 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, as applied to claim 21 above, and further in view of Park et al. (U.S. Pub. 2008/0266330).
Regarding claims 24 – 26, Kim fails to explicitly disclose: further comprising: a flexible printed circuit substrate; and an integrated circuit disposed on the flexible printed circuit substrate, the integrated circuit being configured to provide a data signal on the data line.
Park teaches: further comprising: a flexible printed circuit substrate (FIG. 1; paragraph [0068]; display panel 300 may include a flexible printed circuit film [FCP]); and
an integrated circuit disposed on the flexible printed circuit substrate, the integrated circuit being configured to provide a data signal on the data line (FIG. 1; paragraph [0068]; data driver 500 may be disposed on an IC chip disposed on the FCP).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Kim and Park to yield predictable results.  More specifically, the teachings of a display device having pixels formed at intersections of scanning and data lines, as taught by Kim, are known.  Additionally, the teachings of a display device having pixels formed at intersections of scanning and data lines where a data driver is provided on an IC chip disposed on a flexible printed circuit substrate, as taught by Park, are known as well.  The combination of the known teachings of Kim and Park would yield the predictable results of a display device having pixels formed at intersections of scanning and data lines where a data driver is provided on an IC chip disposed on a flexible printed circuit substrate.  In other words, it would have been obvious to form the display device of Kim using the data driver provided on an IC chip disposed on a flexible printed circuit substrate of Park.  Such a modification of the teachings of Kim only requires utilizing a known alternative for assembling the data driver of Kim using the known methodology and arrangement of Park.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to Kim and Park to yield the aforementioned predictable results.
Regarding claims 30 – 32, Kim teaches: an electronic apparatus for display applications, the electronic device comprising: the electro-optical device (FIG. 1; paragraph [0027]; organic light emitting display includes pixel unit 130).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626